Citation Nr: 1528007	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  14-02 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for frostbite affecting the bilateral feet.  

2.  Entitlement to service connection for migraine headaches.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, dysthymic disorder with anxiety, and a personality disorder.  


REPRESENTATION

Appellant represented by:	Penelope R. Gronbeck, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.J. Turnipseed


INTRODUCTION

The Veteran served on active duty from January 1980 to April 1983.  

This matter comes before the Board of Veterans' Appeals (Board) from a March 2012 rating decision that denied all claims on appeal.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge via video conference.  A transcript of the hearing has been associated with the claims file.  As will be discussed later in this decision, during the hearing, the Veteran withdrew his claim for service connection for frostbite.  

The Board notes that, in addition to the paper claims file, the Veteran has electronic claims files located on Virtual VA and the Virtual Benefits Management System (VBMS) paperless claims processing systems.  A June 2015 review of VVA reveals VA treatment records dated from August 1998 to August 2012, which were considered by the agency of original jurisdiction in the January 2014 statement of the case (SOC), while VBMS does not contain any data relevant to this appeal at this time.  

Relevant to the Veteran's claim of entitlement to service connection for an acquired psychiatric disorder, the Board notes that the Veteran filed a claim specifically seeking service connection for bipolar disorder.  However, in Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the claimant's description of the claim; symptoms described; and the information submitted or developed in support of the claim.  In light of Clemons and the other psychiatric diagnoses of record, the Board has recharacterized the issue on appeal as entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, dysthymic disorder with anxiety, and a personality disorder, as reflected on the first page of this decision.

The issue(s) of service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  On June 2, 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he intended to withdrawal the appeal for service connection for frostbite affecting the bilateral feet.
 
2.  The competent, credible, and probative lay and medical evidence of record reflects that the Veteran's migraine headaches are etiologically related to his active military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for service connection for frostbite affecting the bilateral feet have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.204 (2014).

2.  The criteria for service connection for migraine headaches have been met.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.102; 3.303; 3.307; 3.309 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Frostbite 

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204; see Anderson v. Brown, 9 Vet. App. 542, 547 (1996). 

During the June 2014 Board hearing before the undersigned, the Veteran stated that he wished to withdraw from appeal the issue of entitlement to service connection for frostbite affecting the bilateral feet.  See transcript, p. 24.  The transcript has been reduced to writing and is of record.  See Tomlin v. Brown, 5 Vet. App. 355, 357-58 (1993).  Hence, there remain no allegations of error of fact or law for appellate consideration with regard to the issue of entitlement to service connection for frostbite affecting the bilateral feet.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it must be dismissed.

Service Connection for Migraine Headaches

As the Board's decision to grant service connection for migraine headaches is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir 2009); Pond v. West, 12 Vet. App. 341 (1999).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"[L]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  The Board notes that a July 2013 Addendum Compensation Service Bulletin indicates that migraine headaches should be recognized as an organic disease of the nervous system.

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is seeking service connection for migraine headaches.  During the June 2014 hearing, he testified that he had headaches prior to service, but he has also reported receiving treatment for headaches during service, which were more frequent and debilitating than before service and which have continued to the present.  

On the Veteran's January 1980 enlistment examination, his head was reported as normal, and he answered denied having a history of headaches on the associated report of medical history.  

The service treatment records (STRs) show that the Veteran sought treatment for headaches on several occasions during service, beginning in January 1980.  He consistently reported having frontal and temporal headaches that often involved his eyes and were initially associated with sinusitis.  See January 1980 STR.  However, subsequent STRs reflect that his headaches were not sinus headaches but were, instead, variously diagnosed as vascular, cluster, and migraine headaches.  See STRs dated September and October 1980, April and May 1981, October 1982, January, February, and March 1983.  Notably, the Veteran reported that his headaches began as a child and occurred two to three times a year (see STRs dated October 1980 and January 1983), but he also reported that, since entry into service, his headaches had become more frequent.  See STRs dated October 1980 and March 1983.  For example, in October 1980, he reported having a total of five headaches in the last eight months.  At his February 1983 separation examination, the Veteran reported having frequent and severe headaches and the examining physician noted that he had recurring headaches that seemed to be vascular and more frequent during times of stress.  

The post service medical records show the Veteran had variously refer to the Veteran's headaches as cluster and migraine headaches, for which he was taking medication.  

The Veteran was afforded a VA examination in March 2011 where his diagnosis of migraine headaches was continued.  The examiner noted, however, that the Veteran's headaches predated service and, while he had multiple treatments for migraine headaches during service, there was no evidence that his headaches were permanently aggravated by service beyond natural pattern and progression, as they had been waxing and waning over the years.  Accordingly, the March 2011 VA examiner concluded that the Veteran's migraine headaches were not at least as likely as not related to service.  

An addendum opinion was provided in February 2012, in which the VA physician stated that, based on review of all records and the Veteran's history of significant head injury after service, he was unable to opine whether the Veteran's current migraine-type headaches, which are also called cluster and vascular headaches, are related to the migraine headaches he had during service without resorting to mere speculation.  

The Board finds that the March 2011 VA examiner's opinion is entitled to little probative weight because, while he based his negative opinion on a finding that the Veteran's headaches existed prior to service and were not permanently aggravated during service, he did not address whether there was clear and unmistakable evidence of such.  

In this regard, a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable evidence demonstrates that an injury or disease existed prior thereto and were not aggravated in service.  Only such conditions as are recorded in examination reports are to be considered as noted.  38 C.F.R. § 3.304(b). 

In this case, however, because the Veteran's January 1980 enlistment examination did not note a headache disability, the presumption of soundness applies.  Moreover, while the Veteran is competent to report headaches prior to service, there is no medical evidence of record showing headaches prior to service and, notably, when he sought treatment for headaches during service, he reported having them as a child, without reporting that they continued throughout adolescence and had been manifested during the months or years in close proximity to service.  In sum, the Board finds the evidence is not clear and unmistakable that the Veteran had a headache disability prior to service and, thus, the presumption of soundness is not rebutted.   

The Board has also considered the February 2012 VA opinion; however, this opinion is also inadequate because the examiner did not provide an adequate explanation as to why he was unable to provide a medical nexus opinion without resorting to mere speculation.  See Jones v. Shinseki, 23 Vet. App. 382, 390-91 (2010)(examiner must explain why he or she is unable to provide an opinion without speculation, and sufficiently explain the reasons for that inability).

The Court has held that, once VA undertakes effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  In this case, while the March 2011 and February 2012 VA opinion have been deemed inadequate and of no probative value, the Board notes that a medical nexus opinion is not necessarily required in a case such as this.  

Indeed, the STRs and current medical evidence contain a diagnosis of migraine headaches; therefore, the first two elements of service connection - a current disability and in-service incurrence of an injury or disease - have been met.  

Moreover, the Board finds that the Veteran is competent to report the onset, nature, severity, and continuity of his headaches, as headaches are the type of disability that is observable by a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (a lay person is competent to report symptoms based on personal observation when no special knowledge or training is required).  The Board also finds the Veteran's assertions regarding the nature, severity, and continuity of his headaches following service is deemed credible, as his assertions have been consistent throughout the appeal.  See June 2014 hearing transcript; VA treatment records.  Therefore, the third element of service connection - a nexus or link between the current disability and the in-service disease or injury - has also been met.  

Therefore, based on the foregoing and after resolving all reasonable doubt in the Veteran's favor, the Board concludes that the lay and medical evidence of record supports the grant of service connection for headaches.  See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for migraine headaches is granted.  



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking service connection for an acquired psychiatric disorder, which has been variously diagnosed as dysthymic disorder with anxiety and PTSD-like symptoms and a personality disorder.  See April 2011 VA examination.  

In support of his claim, the Veteran points to his STRs which show that, in January 1983, he sought treatment for personal problems.  A mental status examination was conducted, which did not reveal suicidal or homicidal ideation, but no relevant diagnosis was rendered at that time.  Instead, the Veteran was advised to seek legal assistance and told to return as needed.  There are no subsequent STRs showing complaints of or treatment for a psychiatric disability; however, during his February 1983 separation examination, the Veteran reported having depression and excessive worry, which the examining physician noted had presented itself during the previous four weeks due to (what he believed) was apprehension of being released from service.  Indeed, the examining physician noted that the Veteran's depression was related to situational stresses with his pending separation from service.  

The Veteran has testified that he was hospitalized at the Virginia State Hospital 20 days after he was separated from service.  He explained that he started to "wig out," as he had headaches and thought he was going crazy.  He testified that his sister took him to the Virginia State Hospital where he was told he had bipolar disorder and manic depression.  The Board has reviewed the claims file and has been unable to locate treatment records from the 1983 or the Virginia State Hospital.  Instead, the first post-service treatment record is dated in June 1988, which shows the Veteran was admitted to the VA Medical Center in Richmond, Virginia, where he was diagnosed with polysubstance dependence and personality disorder, with no evidence of a mental disorder.  

Subsequent post-service treatment records show the Veteran was hospitalized on numerous occasions and variously diagnosed with polysubstance disorder, situational anxiety, adjustment disorder, bipolar disorder, depression with suicidal ideation, among other diagnoses.  See VA and SSA records.  As pertinent to this appeal (which was initiated in July 2010), VA treatment records show he has complained of depression and isolation, but VA clinicians have found that his behaviors are consistent with an Axis II disorder.  See March 2012 VA treatment record.  

In this context, the Veteran was afforded a VA examination in April 2011 where, after reviewing the record and conducting a mental status examination, the examiner diagnosed the Veteran with dysthymic disorder with anxiety and PTSD-type symptoms on Axis I, with a personality disorder, not otherwise specified, with depressive, avoidant, and schizoid features on Axis II.  The VA examiner questioned the validity of the diagnoses of bipolar disorder reflected in the record, noting that there was no current evidence for such diagnosis, as did another VA clinician in December 2006.  Instead, the VA examiner found that the Veteran's personality disorder overshadowed the other mental health dynamics and stated that the personality disorder was rooted in his childhood (as are all personality disorder) and, thus, not service connected.  He further stated that the Veteran's dysthymia and depressive episodes are also deeply rooted in his personalty disorder and not service-connected. 

In February 2012, the April 2011 VA examiner provided an addendum opinion wherein he stated that the Veteran clearly had a personality disorder which predated his military service and that his dysthymia and depressive episodes are and were part and parcel of (secondary to) his personality disorder.  In making this determination, the VA examiner noted that all of the Veteran's 35 plus hospitalizations occurred after service when his personality disorder began to manifest itself.  Notably, the VA examiner requested that, if the claims file is sent back to him, that a copy of the Veteran's DD Form 214 be provided.  

While the opinions provided by the April 2011 VA examiner are considered competent medical opinion, the Board finds an addendum opinion is needed before a fully informed decision may be rendered in this case.  

At the outset, the Board notes the Veteran's January 1980 enlistment examination found him to be psychiatrically normal, with no complaints of depression or excessive worry on the accompanying report of medical history.  As such, he is presumed to be sound on service entrance.  See 38 U.S.C.A. § 1111.  Nevertheless, clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  Id.; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

In this case, while the April 2011 VA examiner found the Veteran clearly had a personality disorder that predated service, he did not provide a rationale in support of his conclusion which explained (1) how there is clear evidence that the personality disorder predated service but did not manifest itself until after service or (2) address whether the other diagnoses rendered on Axis I clearly and unmistakably existed prior to service.  

In this context, the Board notes that personality disorders are not "diseases" for which service connection can be granted, and as a "matter of law" are not compensable disabilities.  38 C.F.R. § 3.303(c); Beno v. Principi, 3 Vet. App. 439, 441 (1992).  However, disability resulting from a mental disorder superimposed upon a personality disorder may be service-connected.  38 C.F.R. § 4.127.  Given the service personnel records showing a pattern of misconduct during service, the Veteran's complaints of depression and excessive worry at separation from service, post-service treatment records showing a myriad of psychiatric diagnoses following service, and the current diagnosis of dysthymic disorder with anxiety and PTSD-type symptoms on Axis I, the Board finds if the VA examiner should address whether any of these factors support a finding that a disability was superimposed upon the personality disorder during service.  In light of these deficiencies, the claims file should be referred to the VA examiner for an addendum opinion.

While on remand, the Veteran should be given an opportunity to identify any VA or non-VA healthcare provider that has treated him for his acquired psychiatric disorder(s) since service and, thereafter, such identified records, to include records should be obtained for consideration in his appeal.  

Accordingly, the case is REMANDED for the following action:

1. Furnish to the Veteran a letter requesting that he provide information and, if necessary, authorization, to enable it to obtain any additional VA or non-VA treatment records pertinent to the claims on appeal.  

All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2. After completing the above development, return the claims file, to include a copy of this remand, to the April 2011 VA examiner for an addendum opinion.  If the examiner who drafted the April 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  The claims file, a copy of this Remand, and a copy of the Veteran's DD Form 214 must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is asked to furnish an opinion with respect to the following questions:

(a) The examiner should identify all psychiatric disabilities manifested by the Veteran during the appeal period (i.e., since July 2009).  

(b) For each diagnosed personality disorder, was there additional disability due to disease or injury superimposed upon such disorder during service?  If so, please identify the additional disability.  

In answering the foregoing, the examiner should consider and address whether the evidence showing a pattern of misconduct during service, the Veteran's complaints of depression and excessive worry at separation from service, post-service treatment records showing a myriad of psychiatric diagnoses following service, and/or the current diagnosis of dysthymic disorder with anxiety and PTSD-type symptoms support a finding that a disability was superimposed upon the personality disorder during service.  

(c) For each currently diagnosed acquired psychiatric disorder, did such clearly and unmistakably pre-exist the Veteran's service? 

(d) If so, is there clear and unmistakable evidence that the pre-existing disorder(s) did not undergo an increase in the underlying pathology during service?  

If there was an increase in the severity of the Veteran's disorder(s), was such increase clearly and unmistakably due to the natural progress of the disease?

In answering the foregoing, the examiner should consider and address whether the evidence showing a pattern of misconduct during service and/or the Veteran's complaints of depression and excessive worry at separation from service represented an increase in the pathology of such disability.  

(e) If not, is it at least as likely as not (a 50 percent or higher probability) that such disorder(s) is the result of the Veteran's military service?  The examiner should address the Veteran's report of depression and excessive worry at separation from service, as well as his assertion that the medication treatment he received for headaches during service may have masked the mental health problems he was having during service.  

(f) After reviewing the record, specifically any additional evidence added into the record since the previous examination, the examiner should also state whether the Veteran manifested a psychosis (defined as brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified, schizoaffective disorder, schizophrenia, schizophreniform disorder, shared psychotic disorder, and substance-induced psychotic disorder) within one year of his service discharge in April 1983, i.e., by April 1984, and, if so, describe the manifestations.

(g) In offering each opinion, the examiner must consider the full record, to include the Veteran's lay statements regarding the onset and nature of his claimed acquired psychiatric disorder and any evidence of continuity of symptomatology.  A rationale should be provided for each opinion offered.

3. After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


